Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1 and 3-13 in the reply filed on 24 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 3 requires “the infiltration fluid comprises an inorganic solution comprising CS2 or PB3”.  However, the instant specification does not describe these compounds at all.  The only mention of inorganic solutions is in paragraphs [0046 and 0052] and there is no indication of concentrations or ratios which are usable for the infiltration fluid.  Further, “PB3” as an inorganic solution is not described anywhere in the art or known to the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Petkov et al. (USP 8,304,115 cited in IDS).
In regard to claim 1 and 9, Petkov et al. teach a method for producing an electrode for a solid-state battery, comprising the steps of: providing a multilayer solid ceramic electrolyte that comprises at least one dense layer and at least one porous layer (column 3 line 59 - column 4 line 16), and wherein the at least one dense layer has a total ion conductivity of at least 1 mS/cm at 25°C (although the properties of the LATP or LAGP materials described by the prior art are not discussed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that high ionic conductivities overlapping the claimed ranges would be present in these materials), and 
wherein the at least one porous layer has continuous and open pores having an average pore diameter between 0.01 and 100 microns (see column 4 line 8-16 - overlapping the claimed range in a manner which provides a prima facie case of obviousness - see MPEP 2144.05; pore formers optimizing pore structure described in column 11 lines 55-65); 
providing an aqueous infiltration fluid in which at least one precursor of an electrode material is present in dissolved form and which comprises at least one organic additive that can be at least partially converted into carbon (column 11 line 30-38 - lithium acetate dihydrate dissolved in water is described as a cathode infiltration liquid which is an organic acetate that may be partially converted into carbon); introducing the aqueous infiltration fluid with the at least one precursor of an electrode material into 
Alternatively, while the prior art teaches an acetone solvent for the anode precursor in column 7 lines 43-50, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that an aqueous solvent could be used for the anode precursor as aqueous solvents are described relative to the cathode precursor solutions as described above.
In regard to claim 12, in the example disclosed, the at least one precursor for of the electrode material (0.51g lithium acetate dihydrate) is used at a proportion of about 17% in the infiltration fluid (column 11 lines 33-38) which is close enough to the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).  A person of ordinary skill in the art would appreciate that this amount may vary and that the single example referred to above is not exhaustive.  Further, various precursors in various weight percentages are disclosed in the example of column 7.
In regard to claim 13, the multi-layer ceramic battery (MLCB) is fired at temperatures such as  400°C or 700°C as described above, which may be filled to various levels and formed in various thicknesses from around a micron to hundreds of microns depending on the level of electrical performance required (column 12 lines 21-49) in a manner which obviates multiple infiltrations steps (see MPEP 2144.04 Parts IV and V regarding duplication and changes in sequences being obvious modifications absent evidence to the contrary).



Claims 3-6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Petkov et al. as applied to claim 1 and further in view of Sakamoto et al. (US Pub 2018/0114977 newly cited).
In regard to claims 3-6, 10 and 11, Petrov et al. teach the method according to claim 1 above which may be used for forming both anode and cathode layers which typically include conductive materials (see column 12 line 8) in the porous solid electrolyte but do not disclose additions to the infiltration fluid or the claimed forms of electrode precursor materials. 
However, Sakamoto et al. teach a similar method of forming a solid state battery by infiltrating an electrode precursor slurry solution into a porous section of a solid electrolyte and firing the material to form an electrode material in situ and the desirability for the slurry solution to further contain inorganic or organic components, such as alcohols, carboxylic acids, conductive components, and that the electrode materials precursors may be present as phosphates, oxides etc. (paragraphs [0028-0076]) depending on the desired composition and properties of the electrodes, in order to stabilize the slurry and act as a sintering aid to optimize electrode formation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to tailor the composition of the infiltration fluid of Petkov et al. depending on the desired properties of the electrode and to aid in stabilizing the slurry and aid in the sintering process as taught by Sakamoto et al.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Petkov et al. as applied to claim 1 and further in view of Thomas-Alyea et al. (US Pub 2018/0205112 newly cited).
In regard to claims 7 and 8, Petrov et al. teach the method according to claim 1 which includes LATP and LAGP type ion conducting solid state electrolytes (column 2 lines 17-33) with high ionic conductivity but do not disclose sodium ion conductive solid electrolytes. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to tailor the composition solid electrolyte of Petkov et al. depending on the desired properties of the battery as lithium ion conducting materials and sodium ion conducting materials may be interchangeably selected depending on the power requirements of the battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723